cAusENo.-‘re=is=eeass=cR
w- /J'~ Ov/JL//é/Q/

sTATE oF TExAs HEcEi\/iio m

 

Piaintiff~Respondem, The- ;§;;§§‘[3’§ §;§`C§ea'$
vs » . _ § 1 , Aus 1 4 2015 S'XTH COUR`TL%WPEALS
~ ,, The Court of Ap eais
L.T.ETCH|SON,JR. TE,mem k 119~;.;5 § » ‘ " ~‘ ' SXT|`i Distrith3
Defendant~ Movant; Debra A`,:: grey C§erk 1
"IiUG "i 14 2101-5 -
_ REQuEsT FoR APPoiNTMENT oF APPELLATE couNsEL Texérkana Tean
. 'D§.h'r K-A..+'M,y r~i v

 

\JtCl ?\

NOW COMES L.T. ETCH|SON, JR., pro se Movant, who files this request for appointment of counsel. Movant hied-a
perfection of appeal with the Tenth Court of Appea|s on Ju|y 26, 2015. On August 4, 2015 the S_upreme Court of Texas
transferred the cause to this Court. Movant is incarcerated at F.C.l. Bastrop therefore does not have access to the internet
nor the Ru|es of Criminai Procedure. Movant is indigent and therefore requests court appointed appellant counsel.

importantiy, Movant is appealing the judgment and conviction in this case citing the interstate Detainer Motion

docketed by the District Court on June 18, 2014. The District Court did not prosecute Movant within the 180 days allowed
under the interstate Detainer Act, Tex. Code. Crim. Proc. art. 51. 14 therefore Movant requests this conviction to be
reversed. i\/iovant did not waive his request to the court to dismiss the charges under the interstate Detainer Act. Further,

» Movant was not present nor aware of any hearing to adjudicate the merits of his interstate Detainer Act motion.

iRespectfuiiy submitted,

,/» £#L»»-//

August 8, 2015. See Maiibox Rule

 

L.T. Etchison, Jr. pro se
inmate No. 15767-180
F.C.l. Bastrop

P.O. Box 1010
Bastrop, Tx 78602